DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner US 2018/0302414.

In regarding to claim 1 Wagner teaches:
A method for identity discovery in a geographical zone, the method comprising: receiving location information about a mobile device used by a user and a unique device identification of the mobile device, over a wireless computer network; 
[0037] Fig. 1 depicts a system 100 for detecting a mobile device at a resource provider location. System 100 includes a mobile device 102, an access device 104, a transmitting station 106, an external service 108, users 112-118, a communication network 120, and cameras 140-142. The steps depicted in Fig. 1 describe how a mobile device interacts with a transmitting station of a resource provider location prior to interacting with an access device (e.g., prior to checkout)

[0039] The transmitting station 106 may be a stationary device that is associated with the resource provider location. The transmitting station 106 may periodically broadcast a beacon/signal that covers the area 150. The communication may be carried out using a short-to-medium range wireless communication mechanism. For example, the transmitting station 106 may be a Bluetooth Low Energy (BLE) beacon that broadcasts a periodic signal. When a customer enters the store, the customer's smartphone may detect the signal and begin transmitting the smartphone's location to the external service 108. In some embodiments, the beacon may comprise a transmitting station identifier (i.e., a Beacon ID) that identifies the resource provider location.
Wagner 0037, 0039; emphasis added


creating a plurality of trackable data structures including unique device identification and location data of the mobile device and corresponding tracking timestamps;
[0049] At step S102, upon sensing the transmitting station 106, the mobile device 102 may begin reporting the mobile device's location to the external service 108 more frequently (e.g., every 5 or 10 seconds). To conserve power and bandwidth, the reports may be batched. For example, at every minute, the mobile device 102 may send, to the external service 108, a batch report that contains the location of the mobile device 102 at every five second interval for the past minute. Regardless of how the location data is transmitted to the external service 108, the location data can be at a level of fidelity that enables the external service 108 to more or less trace the mobile device's path as the user 112 moves throughout the area 150. Thus, the location reported to the external service 108 may be accurate to within a few feet (e.g., a 5-10 feet radius) 
Wagner 0045, 0049-0050, 0088; emphasis added

determining a movement path of the mobile device utilizing the created trackable data structure; 
[0045] The external service 108, which can be implemented as a cloud based system or as a server computer system, can be remotely located with respect to the resource provider location. The mobile device 102 and other mobile devices may be registered with the external service 108 and may periodically provide their respective locations to the external service 108 while located within area 150. Meanwhile, one or more access devices, which include the access device 104, may periodically transmit, to the external service 108, information regarding the location of avatars within their respective resource provider locations. Based on location data received from mobile devices and access devices, the external service 108 may attempt to match each mobile device to an avatar.
Wagner 0045; emphasis added


receiving image streams from a plurality of cameras within the geographical zone, 
[0044] The cameras 140 and 142 may together represent one or more cameras that are positioned throughout the area 150 in way so that each part of the area 150 is monitored by at least one of the one or more cameras. For example, a single camera may be enough to monitor the entirety of a particularly small resource provider location. The cameras 140-142 may be surveillance cameras, analog CCTV cameras, wireless analog cameras, wired network cameras, wireless network cameras, or any device that includes a camera capable of capturing images or video of an area over a period of time. The cameras 140-142 may be communicatively coupled over a network (LAN) to the access device 104 so that images can be transferred to the access device 104. In embodiments where analog cameras are used, analog images can first be sent to a digitizing device that digitizes the analog images before sending the digitized images to the access device 104. In some cases, the digitizing device may be coupled to the access device 104. In embodiments where network cameras are used, the network cameras may be communicatively coupled to the external service 108 rather than to the access device 104 so that images can be sent directly to the external service 108.
Wagner 0044; emphasis added

wherein each camera includes a predetermined location information of said each camera, and wherein the image streams include image timestamps; 
[0051] Meanwhile, at step S103, the cameras 140-142 periodically transmit images of the area 150 to the access device 104. The frequency at which images are provided to the access device 104 may be comparable or even identical to when the mobile devices provide location data to the external service 108 (e.g., every 5 or 10 seconds). For each period, the access device 104 may receive one or more images from cameras 140-142 that each depicts at least a portion of the area 150 during that period. As mentioned above, the cameras 140-142 are positioned so that any part of the area 150 is monitored by at least one of the cameras. Thus, at any point while the user 112 is within the area 150, the user 112 may be present in at least one of the images of the area that was captured during that time
Wagner 0051, 0088; emphasis added



identifying one or more cameras in the movement path among the plurality of cameras by associating the movement path with the predetermined location information of each of the plurality of cameras; 
[0052] For example, after a first five second interval, the access device 104 may receive a first image from the camera 140 that depicts a view of the area 150 from a northeast perspective and a second image from the camera 142 that depicts a view of the area 150 from a southwest perspective. In this example, the first image may depict the user 112 to be located at a first position and the user 114 to be located at a second position while the second image may depict the user 116 to be located at a third position and the user 118 to be located at a fourth position. Five seconds later, the access device 104 may receive a third image from the camera 140 and a fourth image from the camera 142. In this regard, the third image may show that the user 112 has moved to a fifth location while the user 114 has stayed at the second location. Meanwhile, the fourth image may show that the user 116 has moved to the first location (i.e., the location where the user 112 was located five seconds before) while the user 118 has moved to a sixth location.
Wagner 0052-0053; emphasis added

identifying relevant image streams from the identified one or more cameras in the movement path relevant to a time and location of the mobile device in the movement path, 
[0056] At step S104, the access device 104 reports location data about each of the tracked avatars to the external service 108. In some embodiments, the images may be transmitted to the external service 108, where the external service 108 invokes the recognition process described above. In some embodiments, to conserve bandwidth and to preserve privacy, the access device 104 may not forward the images it receives to the external service 108. Rather, the access device 104 may transmit a set of geographic coordinates to the external service 108, where each of the geographic coordinate is specific to one of the avatars at a particular time. To conserve power and bandwidth, the reports may be batched.
Wagner 0056; emphasis added

by associating the image timestamps from the identified one or more cameras with the location and the tracking timestamps of the trackable data structures in the movement path; 
[0057] Upon receiving location data about the locations of avatars and registered mobile devices at the resource provider location, the external service 108 may attempt to match each registered mobile device with an avatar. For example, the external service 108 may receive enough location data from the mobile device 102 to be able to trace the mobile device's path over a particular period of time. The external service 108 may also receive enough location data from the access device 104 to be able to trace the paths of all of the avatars in the area 150 over the same particular period of time. If the external service 108 is able to determine that the avatar P1 is always proximate to the mobile device 102 throughout the particular period of time, the external service 108 may associate P1 with the mobile device 102. The steps of associating registered mobile devices with avatars are discussed in further detail below with respect to FIGS. 4-7.
Wagner 0056-57, 0075-77, 0088; emphasis added

wherein each identified relevant image stream includes a confidence level of relevance to trackable data structures in the movement path; 
0076] FIG. 5 depicts the locations of avatars P1-P13 at time 10:00:05 as indicated by the location data provided by the resource provider location 404. In particular, avatars P9, P10, P12, and P13 can be seen queueing up near the transaction conducting area to conduct transactions. Meanwhile, avatars P1, P2, and P3 are located near the entrance. The yellow circle shown near the entrance depicts the general location of the mobile device 402 as indicated by location data provided by the mobile device 402. Thus, based on location data received from the mobile device 402 and the location data received from the resource provider location 404 through time 10:00:05, the external service may determine that the mobile device 402 corresponds to one of avatars P1, P2, and P3 and not to any of the avatars P4-P13. However, the external service may need to continue tracking the mobile device 402 and the avatars before it can eliminate two out of the three possible avatars
Wagner 0073-0077; emphasis added

and displaying the movement path of the mobile device and the identified relevant image streams that include a confidence level higher than a predetermined threshold on a map on a display screen.
[0076] FIG. 5 depicts the locations of avatars P1-P13 at time 10:00:05 as indicated by the location data provided by the resource provider location 404. In particular, avatars P9, P10, P12, and P13 can be seen queueing up near the transaction conducting area to conduct transactions. Meanwhile, avatars P1, P2, and P3 are located near the entrance. The yellow circle shown near the entrance depicts the general location of the mobile device 402 as indicated by location data provided by the mobile device 402. Thus, based on location data received from the mobile device 402 and the location data received from the resource provider location 404 through time 10:00:05, the external service may determine that the mobile device 402 corresponds to one of avatars P1, P2, and P3 and not to any of the avatars P4-P13. However, the external service may need to continue tracking the mobile device 402 and the avatars before it can eliminate two out of the three possible avatars

[0077] FIG. 6 depicts the locations of avatars P1-P15 at time 10:01:00 as indicated by the location data provided by the resource provider location 404. As can be seen in FIG. 6, avatars P14 and P15 have entered the area, avatar P9 has left the area, and the rest of the avatars have moved to different parts of the resource provider location 404. Because P3 at time 10:01:00 is far away from the mobile device 402, the external service may eliminate P3 from matching the mobile device 402, leaving just avatars P1 and P2 as potential matching avatars.
Wagner 0073-0077; emphasis added

In regarding to claim 2 Wagner teaches:
The method of claim 1, further comprising identifying a face image in the identified relevant image streams associated with the user of the mobile device and displaying the face image on the display screen.
Wagner 0097


In regarding to claim 3 Wagner teaches:
The method of claim 1, further comprising determining one or more of visitors' traffic in the geographical zone, duration of mobile device stay in the geographical zone, physical and web locations visited by visitors in the geographical zone, and details from, application used, and web browsing actions, by the visitors in the geographical zone, from the associated image timestamps and tracking timestamps.
Wagner 0073-0077

In regarding to claim 4 Wagner teaches:
The method of claim 1, wherein associating image timestamps with tracking timestamps is performed over a plurality of time periods.
Wagner 0073-0077

In regarding to claim 5 Wagner teaches:
The method of claim 1, further comprising determining where the user has been within a certain time period.
Wagner 0073-0077

In regarding to claim 6 Wagner teaches:
The method of claim 1, further comprising: receiving location information about a plurality of other mobile devices, over the wireless computer network, creating a plurality of trackable data structures including unique device identification and location data of the plurality of other mobile devices and corresponding tracking timestamps; 
Wagner 0073-0077

determining a movement path of the plurality of other mobile devices utilizing the created trackable data structure; and determining one or more of the other mobile devices that were in proximity of the movement path of the mobile device.
Wagner 0073-0077


In regarding to claim 7 Wagner teaches:
The method of claim 6, wherein parameters for the proximity of the movement path include adjustable distances and adjustable time periods within the distance.
Wagner 0073-0077

In regarding to claim 8 Wagner teaches:
The method of claim 1, wherein the unique device identification is a media access control (MAC) address of the mobile device.
[0067] In embodiments where the access device 104 maintains or has access to the set of associations between avatars and mobile devices, upon determining the matching avatar, the access device 104 may retrieve information that identifies the mobile device (e.g., a phone number, a MAC address, or an IP address) associated with the avatar and include the identifying information in a request for user accounts to the external service 108. In response to receiving information that identifies the mobile device, the external service 108 may retrieve user accounts that are associated with the mobile device.
Wagner 0067, emphasis added


In regarding to claim 9 Wagner teaches:
9. The method of claim 1, further comprising: timestamping each identified unique device identification; determining repetitive or false unique device identifications in the received unique device identification; and eliminating the repetitive or false unique device identifications to obtain an accurate unique device identification.
Wagner 0073-0077

In regarding to claim 10 Wagner teaches:
The method of claim 1, further comprising sizing and shaping the geographic zone in such a way as to identify and capture traffic of people of interest at a particular location or venue, and/or to understand which person is in a restricted area.
Wagner 0073-0077
Claim 11 list all similar elements of claim 1, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claims 12-13 list all similar elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12-13.
Claims 14-20 list all similar elements of claims 2-6, 8 and 10.   Therefore, the supporting rationale of the rejection to claim 2-6, 8 and 10 applies equally as well to claim 14-20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481